United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 07-5174                                                     September Term 2008
                                                                                    01cv00731
                                                         Filed On: August 3, 2009
El-Shifa Pharmaceutical Industries Company
and Salah El Din Ahmed Mohammed Idris,

      Appellants

      v.

United States of America,

      Appellee


      BEFORE:       Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                    Garland, Brown, Griffith, and Kavanaugh, Circuit Judges

                                         ORDER

        Upon consideration of appellants’ petition for rehearing en banc, the response
thereto, and the vote in favor of the petition by a majority of the judges eligible to
participate, it is

        ORDERED that the petition be granted. The case will be reheard by the court
sitting en banc. It is

      FURTHER ORDERED that the court’s March 27, 2009 judgment be vacated. It
is

       FURTHER ORDERED that oral argument before the en banc court will be heard
at 9:30 a.m. on Wednesday, December 16, 2009. It is

     FURTHER ORDERED that the parties submit 20 copies each of briefs and the
appendix in accordance with the following schedule:

             Brief for Appellants           September 21, 2009

             Appendix                       September 21, 2009

             Brief for Appellee             October 21, 2009

             Reply Brief for Appellant      November 4, 2009
                 United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________
No. 07-5174                                                     September Term 2008

        Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
All briefs and appendices must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).


                                        Per Curiam


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Michael C. McGrail
                                                             Deputy Clerk




                                            Page 2